El Juez PResidente Sb. Quiñones
después de’ exponer los hechos anteriores, emitióla opinión del Tribunal.
Considerando que autorizado como está Don Erancisco Ramis por su hermana Doña .María Antonia Ramis y Borrás en el poder que le otorgara en la Villa de Yuca, y del que se acaba de hacer mérito, para imponer, ceder, subrrogar, aceptar, reducir, modificar y cancela)' hipotecas, censos y todas clases de derechos reales inde-pendientemente de la facultad especial que le confiriera *534para imponer y tomar cantidades á préstamo y consti-tuir las hipotecas que fueren necesarias en garantía de tales préstamos, tiene perfecta capacidad para hipote-car el derecho hipotecario que les corresponde por la escritura de veinte y nueve de Julio de mil ochocientos noventa y tres otorgada á su favor por Doña Gerónima Ginart y Andreu y sus hijas Doña Catalina y Doña Juana Ginart y Borrás, sobre las dos fincas rústicas que se des-criben en dicha escritura y por consiguiente que no existe el defecto insubsanable que impide su inscripción en el Registro de la Propiedad, según lo consigna el Regis-trador en su nota.
Se revoca la nota denegatoria puesta por el Registra-dor de la Propiedad de Cáguas al pié de la escritura hipotecaria de que se trata, previniéndole que proceda á inscribirla con arreglo á derecho;. y devuélvanse al Registrador los documentos presentados con copia cer-tificada de la presente resolución para su cumplimiento y demás efectos que procedan.
Jueces concurrentes: Sres. Hernández, Higueras, Mac Leary y Wolf.